United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1580
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Juan Avalos-Lopez,                      *
                                        * [UNPUBLSIHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 29, 2009
                                Filed: June 30, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

      Juan Avalos-Lopez appeals his conviction upon the district court’s1 acceptance
of his plea of guilty to aggravated identity theft, in violation of 18 U.S.C.
§ 1028A(a)(1). His counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the factual basis supporting the guilty
plea was insufficient.




      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
      Avalos-Lopez pleaded guilty pursuant to a plea agreement that contained a
waiver of his right to appeal his conviction and his sentence. Upon careful review, we
conclude that Avalos-Lopez understood and voluntarily accepted the terms of the plea
agreement, including the appeal waiver; the appeal falls within the scope of the
waiver; and no miscarriage of justice would result from enforcing it. See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing
enforceability of appeal waiver); United States v. Estrada-Bahena, 201 F.3d 1070,
1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case). Having
reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
have found no nonfrivolous issues for appeal beyond the scope of the appeal waiver.

        Accordingly, we enforce the appeal waiver and dismiss the appeal. We grant
counsel’s motion to withdraw, subject to counsel advising Avalos-Lopez of his right
to file a petition for a writ of certiorari.
                          ______________________________




                                         -2-